Citation Nr: 0938955	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  03-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
January 1970, including thirteen months in the Republic of 
Vietnam (RVN).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein the RO denied service 
connection for PTSD.  The Veteran timely appealed the RO's 
January 2002 rating action to the Board.

In July 2007, the Board remanded the Veteran's claim for 
service connection for PTSD to the RO for additional 
development.  The requested development has been completed 
and the case has returned to the Board for appellate 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is remanding the Veteran's claim for service 
connection for PTSD in an attempt to verify whether or not he 
currently has PTSD based on the confirmed and verified 
stressor of his unit, 92nd Engineer Battalion (Construction) 
stationed at Long Binh, RVN, being subject to enemy mortar 
and hostile fire around the area of the Bien Hoa airbase on 
the following dates:  February 23, 1969, March 29, 1969, 
March 31, 1969, November 25, 1969, December 12, 1969, and 
January 21, 1970.  In June 2008, and in response to the 
Board's July 2007 remand directives, this stressor was 
verified by the United States Army and Joint Services Records 
Research Center (JSRRC).

In a March 2001 stressor statement, the Veteran reported 
constant mortar and small arms fire at his base while 
stationed with the 92nd Engineer Battalion during the Tet 
lunar New Year and other times between then, sometime between 
1968 and 1970.  

In the June 2008 report, JSRRC indicated that Operational 
Report-Lessons Learned (OR-LL), submitted by the 92nd 
Engineer Battalion (construction) for the period ending 
January 21, 1969 confirmed that the unit was located at Long 
Binh, RVN.  OR-LL, submitted by the 145th Combat Aviation 
Battalion, a unit located at nearby Bien Hoa airbase, as well 
as a Chronology of VC/NVA Attacks on the ten primary United 
States Air Force Operating Bases in the RVN from 1961 to 
1973, confirmed that on February 23, 1969, the Bien Hoa 
airbase received 54 rounds of mortars and rockets.  On March 
29, 1969, March 31, 1969, November 25, 1969, December 12, 
1969, and January 21, 1970, the Bien Hoa Air Base was 
attacked and received two several rounds of enemy fire.  In 
all of the above-cited attacks, no deaths or damages were 
reported, but 6 Air Force service members were reported to 
have been wounded in action.  (See June 2008 JSRRC response).  

In May 2009, the Veteran underwent a VA PTSD examination.  
After a mental status evaluation of the Veteran, to include 
psychological testing, the Veteran's reported history of an 
un-verified stressor (i.e., the death of a sergeant major 
during military service), and a review of the claims file, 
the VA psychologist diagnosed the Veteran with cocaine 
dependence and substance-induced mood disorder with mixed 
features was to be ruled out.  The VA psychologist concluded 
that the Veteran was not diagnosed with PTSD in the current 
examination because he did not satisfy criteria "A" for the 
diagnosis (e.g., the Veteran experienced, witnessed or was 
confronted with an event that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and his response involved intense 
fear, helplessness, or horror).  (See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), page 209).  

The May 2009 VA psychologist's opinion, however, is based on 
an inaccurate history, namely an absence of the verified 
stressor of the Veteran's unit, 92nd Engineer Battalion 
(Construction) stationed at Long Binh, RVN, being subject to 
enemy mortar and hostile fire around the area of the Bien Hoa 
airbase on the following dates:  February 23, 1969, On March 
29, 1969, March 31, 1969, November 25, 1969, December 12, 
1969, and January 21, 1970.  It does not appear that the RO 
forwarded the Veteran's stressor summary, as well as the 
JSRRC's June 2008 response, to the VA psychologist prior to 
the May 2009 VA examination of the Veteran.  While the 
examiner reported that the Veteran stated that he did see a 
lot of action, the Veteran clearly reported stressors related 
to mortar attacks in March 2001.

Under these circumstances, the Board finds that the VA 
psychologist who prepared the May 2009 VA examination report, 
or a suitable replacement, prepare an addendum to that report 
addressing whether the Veteran has PTSD due to the confirmed 
stressor of his unit, 92nd Engineer Battalion (Construction) 
stationed at Long Binh, RVN, being subject to enemy mortar 
and hostile fire around the area of the Bien Hoa airbase on 
the following dates:  February 23, 1969, March 29, 1969, 
March 31, 1969, November 25, 1969, December 12, 1969, and 
January 21, 1970.  

In addition, the claims file reflects that the Veteran has 
been in receipt of Social Security Administration (SSA) 
disability benefits since November 2003.  (See Report of 
Contact, dated in November 2003).  As the SSA records might 
contain information that is relevant to the current claim for  
service connection claim for PTSD, they should be obtained on 
remand.  VA is required to obtain the underlying files 
regarding the SSA award prior to considering these claims on 
the merits, because they have been shown to be relevant to 
the issue at bar.  Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Take the necessary steps to obtain 
copies of the award and medical records 
associated with the appellant's grant 
of SSA disability benefits and those 
upon which any continuing award was 
based.

2.  Send the Veteran's claims file to the 
VA psychologist who conducted the May 
2009 VA PTSD examination, or if the 
psychologist is no longer available, a 
suitable replacement, to request that the 
psychologist prepare an addendum to the 
report.  The Veteran need not be re-
examined unless an examination is deemed 
necessary.  

The following considerations will govern 
preparation of the addendum to the May 
2009 VA psychologist's report or 
alternative opinion:  

a.  The claims file, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner, to specifically include JSRRC's 
June 2008 report and the statements of 
the Veteran, including the report of 
stressors submitted in March 2001.  The 
examiner must acknowledge receipt and 
review of the claims file, the medical 
records obtained and a copy of this 
remand.

b.  In all conclusions, the May 2009 VA 
psychologist, or other clinician, must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  The May 2009 VA 
psychologist or other clinician must then 
determine whether the Veteran has PTSD 
that is due to the verified stressor of 
his unit, 92nd Engineer Battalion 
(Construction) stationed at Long Binh, 
RVN, being subject to enemy mortar and 
hostile fire around the area of the Bien 
Hoa airbase on the following dates:  
February 23, 1969, March 29, 1969, March 
31, 1969, November 25, 1969, December 12, 
1969, and January 21, 1970.  

3.  If the benefit sought is not granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to provide the Veteran with 
additional substantive development regarding his claim for 
service connection for PTSD.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
No action is required of the Veteran until further notice.  
The Board takes this  opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand is needed for a comprehensive and correct adjudication 
of his claim for service connection for PTSD.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


